COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re State Farm Mutual Automobile Insurance Company
Appellate case number:      01-22-00619-CV
Trial court case number:    20-DCV-278448
Trial court:                458th District Court of Fort Bend County
        On August 26, 2022, relator, State Farm Mutual Automobile Insurance Company
(“State Farm”), filed a petition for a writ of mandamus arguing that the trial court abused
its discretion by denying its “Motion to Quash, Objection, and Motion for Protective
Order,” in connection with three depositions noticed by real party in interest, Willem
Ghijsen. State Farm also filed a motion for temporary relief, requesting that this Court
enter an order to stay enforcement of the trial court’s order compelling depositions of three
State Farm employees and representatives pending resolution of this mandamus petition.
       On September 8, 2022, we granted State Farm’s request for temporary relief and
requested that Ghijsen submit a response to the petition for writ of mandamus. Pursuant
to our September 8, 2022 order, Ghijsen’s response was due to be filed on or before
September 28, 2022. On September 27, 2022, Ghijsen filed an “Unopposed First Motion
for Extension of Time to File Response of Real Party in Interest.”
       In his motion, Ghijsen requests that his deadline for responding to State Farm’s
mandamus petition be extended to October 28, 2022. In support of the request, counsel for
Ghijsen states that he “has not had adequate time to review the record, research the law,
and prepare the response because of his work” in various other matters. Ghijsen’s motion
includes a certificate of conference stating that counsel for State Farm is not opposed to
the extension requested by Ghijsen.
       Ghijsen’s motion to extend is granted. His response to State Farm’s petition for
writ of mandamus is due to be filed with this Court on or before October 28, 2022.
      It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                  Acting individually  Acting for the Court

Date: ___October 4, 2022____